The plaintiff corporation has sued in assumpsit for the amount of the membership fee claimed to be due in advance for the year 1908, under the terms of a written contract with the defendant. The declaration, however, is not upon the contract, but contains only the common counts, and a count upon book account. The plaintiff was nonsuited in the Superior Court, upon the ground that the fee was not due at the time the action was brought; and to this decision of nonsuit the plaintiff has excepted. *Page 194 
We are of the opinion that the plaintiff can not recover upon this declaration. Even if the contract had contained a clause requiring annual prepayment of the membership fee, recovery could not be had on a count upon book account or on the common counts, but the plaintiff should have declared specifically upon the executory contract upon which he relies as his cause of action. 1 Chitty on Pleading, 340.
The plaintiff's exceptions are overruled, and the case is remitted to the Superior Court with direction to enter judgment as of nonsuit.